



EXHIBIT 10.19


VALLEY FINANCIAL CORPORATION


Restricted Stock Award Agreement




THIS AGREEMENT dated as of the __ day of _______, 2011, between VALLEY FINANCIAL
CORPORATION, a Virginia corporation (the “Corporation”), and Ellis L. Gutshall
(“Participant”), is made pursuant and subject to the provisions of the VALLEY
FINANCIAL CORPORATION 2005 KEY EMPLOYEE EQUITY AWARD PLAN (the “Plan”).  All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.


1.           Award of Stock.  Pursuant to the Plan, the Corporation, on
_________ (the “Award Date”), granted Participant ______ shares of Stock
(“Restricted Stock”), subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein.


2.           Restrictions.  Except as provided in this Agreement, the Restricted
Stock is nontransferable and is subject to a substantial risk of forfeiture.


3.           Vesting.  Participant’s interest in the shares of Restricted Stock
shall be transferable and nonforfeitable (“Vested”) on the second anniversary of
the Award Date; provided, however, that the Restricted Stock, even if
nonforfeitable, shall be subject to the restrictions on transfer described in
Section 4 below.


4.           Restrictions on
Transfer.                                           Restricted Stock are subject
to the following restrictions on transfer.


(a) TARP Transferability Restriction.  The Restricted Stock may not become
transferable (as defined in Treasury Regulation section 1.83-3(d)), except in
accordance with the schedule set forth in item (i) below.


(i)           Vesting Schedule


% of  Vested Shares
Transferability Date
 
25%
Date of repayment of 25% of
aggregate Financial Assistance
50%
Date of repayment of 50%
of aggregate Financial Assistance
75%
Date of repayment of 75%
of aggregate Financial Assistance
100%
Date of repayment of 100%
of aggregate Financial Assistance



(ii)           Notwithstanding subsection (a) above, at any time beginning on
the date the Restricted Stock becomes Vested and ending on December 31 of such
year, a portion of the Restricted Stock that is Vested may be made transferable
to the extent required to pay the minimum statutory withholding for state and
federal taxes on the Vested shares.


(iii)           In addition, any shares that become Vested in according with
Section 5, shall become transferable under this section as of such date or
event, but shall remain subject to the restrictions in subsection (b) below.


(iv)           Financial Assistance, for purposes of this Agreement, is defined
under TARP Standards for Compensation and Corporate Governance, 31 CFR Part 30.1
Q-1.

 
 

--------------------------------------------------------------------------------

 
 


(b)           Restrictions on Sale or Transfer.  In addition to the
transferability restrictions set forth in subsection (a) above, Participant
agrees that he will not sell or transfer any shares of Common Stock to a third
party unless the Corporation does not agree to purchase such shares and the
Company approves the sale to a third party.


(c)           Legend.  The certificate for the Restricted Stock shall contain a
legend substantially in the following form:


The sale or other transfer of the shares of Stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Valley Financial
Corporation 2005 Key Employee Equity Award Plan, in the rules and administration
procedures adopted pursuant to such Plan and in an Agreement dated ________,
2011.  A copy of the Plan, such rules and procedures and such Restricted Stock
Agreement may be obtained from the Secretary of Valley Financial Corporation.


5.           Death, Disability or Change in Control.  Notwithstanding Section 3
above, in the event of Participant’s death, Disability (as defined below) or
upon a Change in Control (as defined in the Plan), Participant shall become
fully Vested in the Restricted Stock.  For purposes of this Agreement,
Disability means a condition resulting from bodily injury or disease that
renders Participant unable to perform any and every duty pertaining to
Participant’s employment with the Corporation.  The Board of Directors of the
Corporation, in its sole discretion, will determine whether Participant is
Disabled based on medical evidence and Participant’s eligibility under the
long-term disability policy maintained by the Corporation, if any.  The date of
the Board of Director’s determination will be considered Participant’s date of
Disability for purposes of this Agreement.


6.           Forfeiture.  All shares of Restricted Stock that are not then
Vested shall be forfeited if Participant’s employment with the Corporation or a
Subsidiary terminates prior to the date such shares have become Vested pursuant
to Sections 3 or 5.


7.           Shareholder Rights.  Participant will have all the rights of a
shareholder of the Corporation with respect to the Restricted Stock, including
the right to receive dividends on and to vote the Restricted Stock; provided,
however, that (i) Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of Restricted Stock, (ii) the Corporation shall
retain custody of the certificates evidencing shares of Restricted Stock as
provided in Section 8, and (iii) Participant will deliver a stock power in
accordance with Section 9.


8           Custody of Certificates.  Custody of stock certificates evidencing
the Restricted Stock shall be retained by the Corporation so long as the
Restricted Stock is not Vested.  The Corporation reserves the right to place a
legend on each certificate restricting the transferability of shares evidenced
by the certificate.  The Corporation shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.


9.           Stock Power.  Participant shall deliver to the Corporation a stock
power, endorsed in blank, with respect to the Restricted Stock. The Corporation
shall use the stock power to cancel any shares of Restricted Stock that do not
become Vested.  The Corporation shall return the stock power to Participant with
respect to any shares of Restricted Stock that become Vested.


10.           Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle Participant to
a fractional share, such fraction shall be disregarded.


11.           Taxes.  The Corporation shall have the right to retain and
withhold from any award of the Restricted Stock, the amount of taxes required by
any government to be withheld or otherwise deducted and paid with respect to
such award.  The Corporation may retain and withhold a number of shares of
vested Restricted Stock, having a Fair Market Value as of the date the shares
become Vested not less than the amount of such taxes, and cancel in whole or in
part any such shares so withheld, in order to satisfy the Corporation’s
withholding obligations.

 
 

--------------------------------------------------------------------------------

 





12.           No Right to Continued Employment.  This Agreement does not confer
upon Participant any right with respect to continued employment by the
Corporation, nor shall it interfere in any way with the right of the Corporation
to terminate Participant’s employment at any time.


13.           Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of this award shall be adjusted as the Committee determines is
equitably required in the event the Corporation effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or other
similar changes in capitalization.


14.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.


15.           Conflicts.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.


16.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.


17.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Corporation.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.
 



  VALLEY FINANCIAL CORPORATION            
By:
/s/        George W. Logan, Chairman       Board of Directors          

 

  PARTICIPANT          
 
 
        Ellis L. Gutshall                       Date           

 


 
 

--------------------------------------------------------------------------------

 
